MEMORANDUM **
Fadil Dervis Mesic, a native of the former Yugoslavia and a citizen of Bosnia-Herzegovina, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”) removal order. We dismiss the petition for review for lack of jurisdiction.
We lack jurisdiction to review Mesic’s petition because he did not exhaust before the BIA either of his current contentions: that the IJ erred in determining that Mesic’s conviction was for a “crime of violence,” and that the agency violated his due process rights. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional under 8 U.S.C. § 1252(d)(1)).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.